Citation Nr: 1410599	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  13-33 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska



THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for residuals of mid and low back injury.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Anchorage, Alaska Department of Veterans Affairs (VA) Regional Office (RO).

[The Board has reviewed the claims file, Virtual VA, and the Veterans Benefits Management System (VBMS) to ensure that the complete record is considered.]

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if action on his part is required.


REMAND

In October 2013, the Veteran submitted a VA Form 9, on which he indicated that he wished to have a video conference Board hearing for the claim on appeal.  See 38 C.F.R. §§ 3.103(c)(1); 20.700(a) (2013).  He is entitled to such hearing.

Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a video conference Board hearing before a Veterans Law Judge addressing the issue of whether new and material evidence has been received to reopen a claim of service connection for residuals of mid and low back injury.  The Veteran and his representative are to be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

